United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3874
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of North Dakota.
                                        *
Corey Lorent Molsbarger,                *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 12, 2008
                                Filed: January 6, 2009
                                 ___________

Before WOLLMAN, BEAM, and BENTON, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Corey Molsbarger was convicted of possession with intent to distribute a
controlled substance, in violation of 21 U.S.C. § 841(a)(1), and sentenced to 192
months’ imprisonment. He appeals, arguing that the district court1 improperly denied
his motion to suppress evidence and that the evidence was insufficient to support the
jury’s verdict. We affirm.




      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
                                          I.

       In the early morning hours of January 6, 2006, the night manager of the Ramada
Inn Hotel in Grand Forks, North Dakota, contacted the Grand Forks Police, requesting
assistance with quelling a disturbance in Room 101. The manager explained that he
had received several complaints about loud partying in the room. He told the police
that he had seen many people entering and exiting the room and that he suspected
illegal drug activity. The manager said that he had warned the occupants of the room
to be quiet, and that he now wanted the police to help evict them.

       Officers Schauer, Jacobson, and Moe responded to the call. After speaking
with the manager, the officers went with him to Room 101. As they stood outside, the
officers heard loud noise and what they believed was a discussion about illegal drug
trafficking. Officer Schauer briefly conferred with the hotel manager, who reiterated
that he wanted the occupants evicted. Officer Schauer then knocked on the door and
asked for permission to enter the room. A woman named Ashley Bigalke answered,
but refused to allow the officers to enter the room because it was not hers and she did
not know who had rented it. At that point, Officer Schauer told Bigalke that hotel
management wanted everyone in the room evicted. He also stated that he was coming
into the room and that all the occupants should gather their belongings and leave the
hotel.

       Shortly after entering the room, Officer Jacobson recognized one of the
occupants as Corey Molsbarger, for whom there were outstanding arrest warrants.
Molsbarger was lying sideways on the bed, apparently asleep. The officers
handcuffed Molsbarger and performed a search incident to arrest. In a nightstand next
to the bed, the officers found a methamphetamine pipe and a small butane torch.
Molsbarger was carrying $940 cash, and the officers found at the foot of the bed an
empty beer box containing approximately one-half pound of methamphetamine, a
small digital scale, and some marijuana.

                                         -2-
       Molsbarger sought to suppress all of the evidence, contending that the search
of the hotel room violated his Fourth Amendment rights. The district court denied
Molsbarger’s motion, and the case proceeded to trial. At trial, the government offered
a variety of evidence to prove that the methamphetamine found in the hotel room was
Molsbarger’s and that he intended to sell it to others. In addition to the officers’
testimony about the physical evidence found in the room, Bigalke testified that the
methamphetamine belonged to Molsbarger and that she had purchased a small
quantity of it from him. Jason Mikula, who was also in the room that night, testified
that Molsbarger had agreed to supply him with methamphetamine. Cory Olson, one
of Molsbarger’s associates, testified that he rented the room for Molsbarger and that
he had purchased methamphetamine from Molsbarger on a previous occasion. A
Drug Enforcement Administration (DEA) agent provided expert testimony that the
quantity of methamphetamine found in the hotel room was consistent with narcotics
trafficking.

                                         II.

       Molsbarger’s initial argument is that the warrantless search of the hotel room
violated his Fourth Amendment rights. In considering a denial of a motion to
suppress evidence, “we review the district court’s conclusions of law de novo and its
factual findings for clear error.” United States v. Va Lerie, 424 F.3d 694, 700 (8th
Cir. 2005) (en banc).

       The Fourth Amendment protects individuals from warrantless searches in places
where they have a reasonable expectation of privacy, a protection that may extend to
a hotel room if certain factors are present. See United States v. Esquivias, 416 F.3d
696, 702 (8th Cir. 2005) (discussing factors such as whether the defendant checked
into, paid for, or occupied the room). Both parties focused on the threshold question
whether Molsbarger ever had a reasonable expectation of privacy in the room. It is
unnecessary to resolve that question, however, because whatever expectation of

                                         -3-
privacy Molsbarger may have had, it ceased when he was justifiably evicted from the
hotel.

       Justifiable eviction terminates a hotel occupant’s reasonable expectation of
privacy in the room. See United States v. Rambo, 789 F.2d 1289, 1295-96 (8th Cir.
1986); see also United States v. Allen, 106 F.3d 695, 699 (6th Cir. 1997) (“Once ‘a
hotel guest’s rental period has expired or been lawfully terminated, the guest does not
have a legitimate expectation of privacy in the hotel room.’”) (quoting United States
v. Rahme, 813 F.2d 31, 34 (2d Cir. 1987)). This rule is consistent with the Fourth
Amendment’s goal of protecting the sanctity of private behavior. Disruptive,
unauthorized conduct in a hotel room invites intervention from management and
termination of the rental agreement. Thus, an individual “cannot assert an expectation
of being free from police intrusion upon his solitude and privacy in a place from
which he has been justifiably expelled.” Rambo, 789 F.2d at 1296.

        Molsbarger and the other occupants of the room were creating a public
disturbance that prompted several complaints from other hotel occupants about the
noise level in the room. Notwithstanding the manager’s warning that they quiet
down, the occupants of Room 101 continued their raucous behavior. When the police
arrived, the manager confirmed that he wanted the occupants evicted. The police
justifiably entered the room to assist the manager in expelling the individuals in an
orderly fashion. Any right Molsbarger had to be free of government intrusion into
the room ended when the hotel manager, properly exercising his authority, decided to
evict the unruly guests and asked the police to help him do so. At that point,
Molsbarger was identified and determined to be the subject of outstanding arrest
warrants, leading to the discovery of the contraband in a search incident to his arrest.
We conclude, therefore, that the district court did not err in denying Molsbarger’s
motion to suppress evidence.




                                          -4-
                                          III.

        Molsbarger also contends that the evidence was insufficient to sustain his
conviction. “We review the sufficiency of the evidence de novo, viewing evidence
in the light most favorable to the government, resolving conflicts in the government’s
favor, and accepting all reasonable inferences that support the verdict.” United States
v. Hakim, 491 F.3d 843, 845 (8th Cir. 2007) (quotation omitted). The verdict will be
upheld “if there is any interpretation of the evidence that could lead a reasonable-
minded jury to find the defendant guilty beyond a reasonable doubt.” Id. (quoting
United States v. Hamilton, 332 F.3d 1144, 1149 (8th Cir. 2003)).

       The thrust of Molsbarger’s argument is that the government’s primary witness,
Ashley Bigalke, was unpersuasive because she was high on the night of Molsbarger’s
arrest and because she gave conflicting testimony at various stages of the
government’s case. Bigalke’s credibility, however, was a question for the jury. See
United States v. Barajas, 474 F.3d 1023, 1026 (8th Cir. 2007) (“[W]e do not review
questions involving the credibility of witnesses, but leave credibility questions to the
jury.”) (quotation omitted). Defense counsel subjected Bigalke to a vigorous cross-
examination, and it was the jury’s prerogative to determine whether her testimony was
credible. Moreover, the government presented the jury with other evidence that the
room was rented for Molsbarger, that he had agreed to supply Mikula with
methamphetamine, and that the quantity of methamphetamine found in the room was
consistent with drug trafficking. Thus, a reasonable jury could have found Molsbarger
guilty.




                                          -5-
      The conviction is affirmed.2
                      ______________________________




      2
        We have considered, and conclude that it is without merit, Molsbarger’s late-
raised claim that his brief pre-trial transfer from federal to state court violated the
Interstate Agreement on Detainers Act, 18 U.S.C. app. § 2, art. III. See United States
v. Pardue, 363 F.3d 695, 698 (8th Cir. 2004) (observing that the Act does not apply
to pre-trial detainees).

                                         -6-